Citation Nr: 1109918	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate disability.

2.  Entitlement to service connection for neurogenic bladder.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  Prostatitis present in service resolved without residual disability; any currently present prostate disability is not etiologically related to the Veteran's active service.

2.  Neurogenic bladder was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.

3.  Erectile dysfunction was not present during active service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Prostate disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Neurogenic bladder was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  Erectile dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the Veteran was provided all required notice by letters mailed in October 2007, prior to the initial adjudication of the claims.  In addition, the Veteran's service treatment records and pertinent post-service treatment records have been obtained, and a VA examination was provided.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current prostatitis, neurogenic bladder and erectile dysfunction are related to his active service.

Service treatment records show that in November 1967, the Veteran complained of epididymitis of the right testicle and an impression of "clap" was provided.  In October 1968, the Veteran was treated for a tender right testicle and was diagnosed with acute epididymitis.  A November 1968 urology consultation record notes that the Veteran had prostatitis and epididymitis with symptoms of a tender testicle and a boggy prostate.  An impression of prostatitis was provided.  A December 1968 follow-up record indicates further treatment for tenderness in the right epididymitis.  The Veteran was quartered for 24 hours, and then was discharged to duty.  The report of the Veteran's examination upon discharge in May 1969 notes that his genitourinary system was found to be normal on clinical evaluation.

Post service treatment records for the period prior to November 2002 are negative for evidence of any of the claimed disabilities.  A November 2002 VA treatment record notes a diagnosis of erectile dysfunction.  VA treatment records dated from March 2003 to February 2004 note treatment for cauda equina syndrome with left low back pain and no difficulties voiding.  Records also note a history of a back injury with an implanted nerve stimulator in the early 1990s.  VA treatment records dated from March 2007 to August 2007 note a history of spinal cord injury with cauda equine syndrome and neurogenic bladder.  A March 2007 record indicates that the Veteran complained of increase back pain with no feeling between his legs and no control over his bowels or bladder for the past month.  The physician noted that the Veteran had a spinal cord injury in 1989 and several subsequent back surgeries in which wiring and fusion were performed and a spinal cord stimulator was implanted.  The stimulator was removed in 2004.  The Veteran reported performing self catherization until last year as he was able to urinate by himself.  However, about a month prior to the appointment, he became increasingly unable to control bowel movements or urine.  

A May 2007 discharge report also indicates that the Veteran had sustained a work-related back injury while pushing machinery in 1989 and developed bowel and bladder dysfunction.  In 1991, the Veteran had a nerve stimulator implanted in his spine.  The Veteran reported performing self-catheterizations until 1-2 years ago at which point he stopped as he did not have problems voiding spontaneously.  Two months prior to the May 2007 appointment, the Veteran had increased low back pain and associated weakness and numbness in both legs, as well as some loss of bladder and bowel control.  A June 2007 treatment note indicates that the Veteran was incontinent.  Another June 2007 treatment record indicates that the Veteran had tried a transurethral aplrostadil with partial erections not suitable for intercourse.

The Veteran was afforded a VA examination in November 2007.  The examiner reviewed the Veteran service treatment records and noted that the Veteran was diagnosed with prostatitis in November 1968, was treated with Ampicillin, and received follow-up treatment in December 1968 due to continued symptoms.  The examiner noted that the Veteran's post service treatment records revealed that the Veteran sustained a work-related back injury in 1989 after which he underwent several back surgeries for cauda equine syndrome including wiring and fusions, and the implantation of a nerve stimulator in 1991.  The Veteran reported having erectile dysfunction since approximately 1992.  Examination disclosed no prostate tenderness and no evidence of testicular atrophy or abnormal scrotum, epididymis or spermatic cords.  

The examiner noted diagnoses of erectile dysfunction and neurogenic bladder.  The examiner further indicated that the Veteran was status post treatment for prostatitis in service, but there was no current evidence of prostatitis.  Further, the examiner opined that it was less likely as not that the Veteran's current neurogenic bladder, prostate, urinary and erectile dysfunction conditions were related to the Veteran's prostatitis for which he was treated in service.  Rather, the examiner stated it was at least as likely as not that the Veteran's neurogenic bladder, prostate, urinary, and erectile dysfunction conditions were related to the non-service-connected back injury that occurred in 1989.

Subsequent VA treatment records indicate continued treatment for erectile dysfunction, neurogenic bladder, as well as his cauda equina syndrome.

Regarding the claim for service connection for prostate disability, the Board notes that the Veteran's prostate was found to be normal on the examination for discharge and there is no post-service medical evidence showing the presence of residuals of the in-service prostatitis or that the Veteran has been found to have any prostate disorder.  In fact, the November 2007 VA examiner noted that the Veteran was status post prostatitis during his active service; however, there was no evidence of any current prostatitis.  The Board has determined that this opinion is consistent with the Veteran's documented history.  In light of this medical opinion against the claim and the absence of any medical evidence showing that the Veteran has had any prostate disorder since his discharge from service, the Board must conclude that the preponderance of the evidence is against the claim.

Regarding the claims for service connection for erectile dysfunction and neurogenic bladder, the Board notes that the Veteran's genitourinary system was found to be normal on the service discharge examination and there is no medical evidence suggesting the post-service presence of either disorder until many years after his discharge from service.  In addition, the Veteran has not contended that these disorders had their onset in service and have continued since service.  At the November 2007 VA examination, the Veteran reported that his problems with erectile dysfunction had been present since 1992, which dates their onset to more than 20 years  after his discharge from service.  

In addition, there is no medical evidence suggesting that either disorder is related to the Veteran's active service.  Moreover, the November 2007 VA examiner indicated that it was less likely than not that the Veteran's erectile dysfunction and neurogenic bladder were related to the prostatitis he was treated for during active service.  There is no contrary medical opinion of record.  In light of this medical opinion against the claim, the normal findings on the discharge examination, and the absence of any post-service medical evidence showing treatment for or diagnosis of either erectile dysfunction or neurogenic bladder until many years following the Veteran's discharge from service, the Board must conclude that the preponderance of the evidence is against the claims.

In so concluding, the Board has considered the internet articles submitted by the Veteran regarding the connections between erectile dysfunction, and the prostate as well as the effects of acute and chronic epididymitis.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).

However, while the article on erectile dysfunction indicates that prostatitis can lead to erectile problems, the article also indicates that sexual function and ejaculatory problems usually return to baseline following successful treatment of prostatitis, unless there are other factors contributing to the erectile dysfunction.  As noted above, while the Veteran was treated for prostatitis in November and December 1968, there is no evidence of any treatment for or diagnosis of any prostatitis at any point since December 1968.  In any event, the probative value of the general information provided in the articles is considerably less than the weight accorded the medical opinions directly addressing the circumstances in this case.

The Board has also considered the Veteran's statements in support of the claims but notes that he has not alleged a continuity of symptomatology since service.  Moreover, as a lay person, he is not competent to render a medical diagnosis or to provide an opinion linking his neurogenic bladder and erectile dysfunction to the prostatitis present in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, the Board has considered the doctrine of reasonable doubt but concludes that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for prostate disability is denied.

Service connection for neurogenic bladder is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


